October 20, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          FRANK MILLER, Appellant

NO. 14-15-00184-CV                          V.

                    ASCENTIUM CAPITAL, LLC, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 18, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Frank Miller.


      We further order this decision certified below for observance.